EXHIBIT 10.3

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated November 5, 2009,
by and between VONAGE HOLDINGS CORP., a Delaware corporation (the “Company”),
and Marc P. Lefar (the “Executive”).

WHEREAS, the Executive and the Company previously entered into an Employment
Agreement, dated July 29, 2008 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate the Original
Agreement on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. Employment and Duties.

(a) General. The Executive shall serve as Chief Executive Officer of the
Company, reporting to the Company’s Board of Directors (the “Board”). The
Company has taken all necessary and appropriate action to obtain Board approval
to increase the number of directors on the Board, and the Executive has been
elected to the Board effective with, and subject to, his commencement of
employment. Thereafter, during the Executive’s term of employment, the Board
shall nominate the Executive for re-election as a member of the Board at the
expiration of the then current term, provided that the foregoing shall not be
required to the extent prohibited by legal or regulatory requirements. The
Executive shall have the duties, responsibilities, and authority customarily
held by the chief executive officer of a public corporation. All employees of
the Company shall report to the Executive or one of his designees. The Executive
shall also perform such other duties as the Board may from time to time require,
consistent with the general level and type of duties and responsibilities
customarily associated with such position. The Executive’s principal place of
employment shall be the principal offices of the Company, currently located in
the Holmdel, New Jersey area; provided, however, that the Executive understands
and agrees that he shall be required to travel from time to time for business
reasons.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall conform to and use his good faith efforts to comply with the lawful and
good faith directions and instructions given to him by the Board and shall use
his good faith efforts to promote and serve the interests of the Company.
Further, the Executive shall not, directly or indirectly, render services to any
other person or organization without the consent of the Board or otherwise
engage in activities that would interfere significantly with the faithful
performance of his duties hereunder. Notwithstanding the foregoing, the
Executive may serve on (i) corporate boards, with the Board’s prior consent, or
(ii) civic or charitable boards or engage in charitable activities without
remuneration therefor. Additionally, notwithstanding the foregoing, the
Executive may manage his personal investments, and serve as an executor,
trustee, or in a similar

 



--------------------------------------------------------------------------------

fiduciary capacity in connection therewith, provided that such activities do not
contravene the first sentence of this Section 1(b).

2. Term of Employment. The term of employment under this Agreement (the “Term”)
commenced as of July 29, 2008 (the “Effective Date”) and shall terminate on the
third anniversary of the Effective Date; provided, however, that the Term shall
be automatically extended without further action of either party for additional
one-year periods, unless written notice of either party’s intention not to
extend has been given to the other party at least 90 days prior to the
expiration of the then-effective Term. Notwithstanding anything to the contrary
herein, in the event of a Change of Control of the Company, the Term shall be
automatically extended without further action of either party for an additional
one-year period from the date of such Change of Control if the Term would
otherwise be terminated within such one-year period, subject to further
automatic renewals as provided above. A “Change of Control” as used herein shall
have the meaning ascribed to such term in the Company’s 2006 Incentive Plan, as
amended from time to time (the “Incentive Plan”); provided, however, that
subpart (i) of such definition shall not apply to the acquisition of Beneficial
Ownership (as defined in the Incentive Plan), directly or indirectly, of
securities of the Company by Silver Point Finance, LLC to the extent Silver
Point Finance, LLC has Beneficial Ownership of less than 35% of the combined
voting power of the Company’s then outstanding securities.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) of not less than $850,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as applicable to senior executives as
established from time to time. The Base Salary shall be reviewed for increase by
the Compensation Committee of the Board in good faith, based upon the
Executive’s performance, not less often than annually. The Base Salary may be
increased, but not decreased below its then current level, from time to time by
the Board, and as so increased shall thereafter be the “Base Salary.”

(b) One-Time Payment. The Executive acknowledges receipt of a one-time payment
equal to $865,000, paid in a single lump sum within two business days following
the Effective Date, to induce the Executive to join the Company and to
compensate the Executive for early termination of his prior business affairs.

(c) Sign-On Option Grant and 2009 Option Grants. On the Effective Date, the
Executive was issued a one-time sign-on option grant of 6,500,000 nonqualified
stock options (the “Options”) to purchase shares of the Company’s common stock
at a price per share equal to the closing price of the Company’s common stock on
the New York Stock Exchange on the Effective Date. The Options were granted
under the form of stock option agreement attached hereto as Exhibit A.
Notwithstanding anything to the

 

-2-



--------------------------------------------------------------------------------

contrary in the Incentive Plan or any stock option agreement thereunder, the
following provisions of this Section 3(c) shall govern the terms of the Options
(and all other outstanding options issued by the Company to the Executive to the
extent specifically provided). Upon (i) a Change of Control of the Company, all
outstanding Options shall become fully vested and exercisable immediately prior
to such Change of Control, and (ii) termination of the Executive’s employment
without Cause by the Company or by the Executive for Good Reason (in either
case, other than in the context of a Change of Control of the Company), then an
additional amount of outstanding Options granted by the Company to the Executive
shall become vested and immediately exercisable as of the date of such
termination in accordance with the provisions of the immediately following
sentence. For each outstanding Option, such additional amount shall be equal to
the number of Options that would vest on the next vesting tranche multiplied by
a fraction where (1) the numerator is 12 plus the number of full and fractional
months that had elapsed between the Option vesting date immediately prior to
such termination and such termination date, and (2) the denominator is 12. Upon
a non-renewal of this Agreement by the Company, the Executive shall vest pro
rata in the next vesting tranche to the extent he continues to be employed by
the Company beyond the expiration of the Term, such pro rata portion to be based
on the full and fractional months that elapse from the day immediately after the
expiration of the Term through his termination of employment with the Company.
Upon a termination of the Executive’s employment by the Company without Cause or
for non-renewal, or by the Executive for Good Reason, all outstanding options
granted by the Company to the Executive (whether part of the Options or not)
shall (to the extent vested) remain exercisable for at least 180 days after the
termination, or until the end of the term of the option, if earlier. Upon a
termination of the Executive’s employment by the Executive without Good Reason,
all vested outstanding options granted by the Company to the Executive shall
remain exercisable for at least 60 days after termination, or until the end of
the term of the option, if earlier. In light of the dilution associated with the
transactions contemplated by the Company’s First Lien Credit and Guaranty
Agreement, Second Lien Credit and Guaranty Agreement and Third Lien Note
Purchase Agreement, each dated as of October 19, 2008 (the “Financing
Transactions”), the Company awarded to the Executive, as of September 1, 2009
and December 1, 2009, option grants for an aggregate of 2,000,000 nonqualified
stock options (the “2009 Options”) to purchase shares of the Company’s common
stock. The 2009 Options were granted under the form of stock option agreement
attached hereto as Exhibit A. The parties hereto agree to discuss in good faith
the award of additional Company equity to the Executive to address the dilution
associated with the Financing Transactions. In the event the parties hereto are
unable to resolve in good faith whether the proposed award of additional Company
equity is proportional in light of such dilution, they agree to submit the issue
to arbitration on an expedited basis in accordance with Section 12 of this
Agreement for the arbitrator to make such determination.

(d) Annual Cash Bonus. Except as otherwise determined by the Compensation
Committee of the Board in its sole discretion, the Executive shall not be
entitled to any bonus for 2008 performance. For 2009 performance, the Executive
shall be eligible to receive a lump sum performance-based bonus targeted at 75%
of his Base Salary (the applicable percentage of his Base Salary being referred
to herein as the “Bonus Target Percentage”) in accordance with the Company’s
annual bonus program, as

 

-3-



--------------------------------------------------------------------------------

applicable to senior executives as in effect from time to time (the “Bonus
Program”). For performance in 2010 and each fiscal year thereafter during the
Term, the Executive shall be eligible to receive an annual lump sum
performance-based bonus targeted at 100% of his Base Salary in accordance with
the Bonus Program. The Bonus Target Percentage shall be reviewed for increase by
the Compensation Committee of the Board in good faith not less often than
annually. The Bonus Target Percentage may be increased, but not decreased below
its then current level, from time to time by the Board, and as so increased
shall thereafter be the “Bonus Target Percentage.” The amount, if any, of the
Executive’s annual bonus shall be determined by the Board and should be paid in
the calendar year following the calendar year for which it was earned prior to
March 15th. The bonus shall be prorated for any year in which the Executive’s
employment is terminated due to: (i) the Executive’s resignation for Good
Reason; (ii) the Company’s termination of the Executive’s employment without
Cause; (iii) the Executive’s death or disability (as defined in Section 4(c)
below); or (iv) the Company’s delivery of a notice of non-renewal pursuant to
Section 2 hereof. If the Executive’s employment with the Company is terminated
by the Company for Cause or the Executive resigns from his employment other than
for Good Reason prior to the end of the fiscal year for which the bonus is
payable, the Executive shall not receive any portion of such bonus.

(e) Employee Benefit Plans. The Executive shall be entitled to participate in
all employee welfare, pension, and fringe benefit plans, programs and
arrangements of the Company, in accordance with their respective terms, as may
be amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company.

(f) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time. Permitted business expenses shall
include first-class airplane travel for Company business trips. The
reimbursement of all expenses under this Section 3(f) shall be subject to
Section 4(d)(vii) of this Agreement.

(g) Vacation. The Executive shall be entitled to 20 days paid time off for each
fiscal year during the Term. If the Executive does not use any portion of the
allotted paid time off in any fiscal year, the Executive shall be entitled to
add any and all unused paid time off to the paid time off permitted under this
Agreement for the following fiscal year.

(h) Housing and Relocation Benefits. While the Executive is employed during the
Term, and until such time, if any, as the Executive shall relocate to the New
Jersey area, the Company shall pay, or reimburse the Executive for, the cost of
housing (i.e., furnished housing, including utilities) for the Executive while
the Executive is at the Company’s principal offices, to be paid, if reimbursed,
to the Executive monthly in arrears subject to the submission of reasonable
documentation. The Company shall gross up for tax purposes any income arising
from such payment or reimbursement that is treated as nondeductible taxable
income to the Executive so that the economic benefit is

 

-4-



--------------------------------------------------------------------------------

the same to the Executive as if such payment or benefits were provided on a
non-taxable basis to the Executive. The Executive shall also be entitled to
relocation benefits customarily made available to a chief executive officer. The
payment or reimbursement of all expenses under this Section 3(h) shall be
subject to Section 4(d)(vii) of this Agreement.

(i) Travel Benefits. While the Executive is employed during the Term, the
Company shall promptly pay, or reimburse the Executive for, the Executive’s
commercial air and car transport between his residence in Atlanta, Georgia and
the Company’s principal offices. The Company shall also promptly pay, or
reimburse the Executive for, the costs of his private air travel from and to the
Company’s principal offices in Holmdel, New Jersey (subject to the submission of
reasonable documentation) in (a) an annual amount up to a maximum of $250,000 in
2008 and $600,000 in 2009 and subsequent calendar years while employed during
the Term, plus (b) an amount equal to the cost of commercial air travel for each
trip (i.e., the cost of a first-class, fully refundable, direct flight booked
one week prior to travel) while employed during the Term. The benefit described
in the immediately preceding sentence shall cease if the Executive relocates to
the New Jersey area. The Company shall gross up for tax purposes any income
arising from such payment or reimbursement of commuting expenses that is treated
as nondeductible taxable income to the Executive so that the economic benefit is
the same to the Executive as if such payment or benefits were provided on a
non-taxable basis to the Executive. If requested by the Company, the Executive
will participate in agreements from time to time to reasonably allocate costs of
such travel among himself and other employees who are passengers on such
flights. The payment or reimbursement of all expenses under this Section 3(i)
shall be subject to Section 4(d)(vii) of this Agreement.

(j) Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $15,000,
and to the extent such amount is taxable to the Executive, the Company shall
gross up for tax purposes any income arising from such fees so that the economic
benefit is the same to the Executive as if such payment was provided on a
non-taxable basis to the Executive. The reimbursement of all expenses under this
Section 3(j) shall be subject to Section 4(d)(vii) of this Agreement.

(k) Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company. The reimbursement of all expenses under this
Section 3(k) shall be subject to Section 4(d)(vii) of this Agreement.

4. Termination of Employment.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other

 

-5-



--------------------------------------------------------------------------------

than for Good Reason, the Executive shall only be entitled to payment of any
unpaid Base Salary through and including the date of termination or resignation,
any unpaid expense reimbursement or tax gross ups, any accrued but unused
vacation, any unpaid bonus for a completed fiscal year and any other amounts or
benefits required to be paid under this Agreement through the date of
termination or resignation, including but not limited to those under Sections
3(b), 3(f), 3(h), 3(i) and 3(j) hereof (in each case only to the extent earned
or accrued prior to such date of termination or resignation), or provided by law
or under any plan, program, policy or practice of the Company (the “Other
Accrued Compensation and Benefits”). The Executive shall have no further right
under this Agreement to receive any other compensation or benefits after such
termination or resignation of employment.

(ii) For purposes of this Agreement, “Cause” shall mean: (A) any act or omission
that constitutes a material breach by the Executive of his obligations under
this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the duties reasonably required of him hereunder; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company in a material manner or otherwise materially impairs
or impedes its operations; (D) the Executive’s engaging in any willful
misconduct, gross negligence or act of dishonesty with regard to the Company or
his material duties, which conduct is injurious to the Company and its
subsidiaries or affiliates (collectively, the “ Company Group”); (E) the
Executive’s material breach of either a material written policy of the Company
or, to the extent the Executive is aware of such rules or has been informed by
the Company’s counsel, the relevant rules of any governmental or regulatory body
applicable to the Company; or (F) the Executive’s refusal to follow the lawful
directions of the Board; provided, however, that no event or condition described
in clauses (A), (B), (E) or (F) shall constitute Cause unless (i) the Company
first gives the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination, and (ii) such grounds
for termination (if susceptible to correction) are not corrected by the
Executive within 30 days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such 30-day period, the Executive has
not taken all reasonable steps within such 30-day period to correct such grounds
as promptly as practicable thereafter).

(iii) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s prior written consent: (A) a
failure by the Company to timely pay material compensation due and payable to
the Executive in connection with his employment; (B) a material diminution in
the Executive’s Base

 

-6-



--------------------------------------------------------------------------------

Salary or Bonus Target Percentage; (C) a material diminution of the authority,
duties or responsibilities of the Executive from those set forth in this
Agreement, including without limitation, ceasing to be the chief executive
officer of the Company (or its ultimate parent following a Change of Control) or
the removal of the Executive from the Board by the Company (other than for
Cause) or the failure to re-elect the Executive to serve on the Board; (D) the
Company requiring the Executive to be based at any office or location more than
50 miles from the Holmdel, New Jersey area; or (E) a material breach by the
Company of its obligations under this Agreement; provided, however, that no
event or condition described in clauses (A) through (E) shall constitute Good
Reason unless (x) the Executive gives the Company within 60 days of the
occurrence of the Good Reason event, written notice of his intention to
terminate his employment for Good Reason and the grounds for such termination,
and (y) such grounds for termination (if susceptible to correction) are not
corrected by the Company within 30 days of its receipt of such notice (or, in
the event that such grounds cannot be corrected within such 30-day period, the
Company has not taken all reasonable steps within such 30-day period to correct
such grounds as promptly as practicable thereafter). Such termination for Good
Reason by the Executive must occur within 120 days of the occurrence of the Good
Reason event.

(b) Termination Without Cause; Resignation for Good Reason; Company
Non-extension.

(i) If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Company without Cause, or if the Executive resigns from his
employment hereunder for Good Reason, or if the Executive’s employment
terminates due to non-extension by the Company pursuant to Section 2 hereof, the
Company shall pay the Executive, subject to Section 4(d) below: (A) a pro rata
portion of his bonus (if any) for the year in which the termination of
employment occurs, which amount shall be payable in the calendar year following
the calendar year of termination prior to March 15th; (B) an amount equal to the
Executive’s Base Salary (at the rate in effect on the date the Executive’s
employment is terminated) for a two-year period (provided that the period shall
be one year in the event of the Executive’s termination of employment due to the
Company’s non-extension of the Term pursuant to Section 2 hereof) following the
Executive’s termination of employment as described in this Section 4(b), which
amount shall be payable in lump sum 60 days following the separation from
service, provided that subsections (iii) and (iv) below are complied with; and
(C) the Other Accrued Compensation and Benefits. In addition to the foregoing,
the Company shall pay up to a maximum amount of $50,000 for outplacement
services for the Executive, such payment to be made to an agency selected by the
Executive, based on the customary fees charged by nationally rated firms engaged
in such services. The Executive shall have no further rights

 

-7-



--------------------------------------------------------------------------------

under this Agreement to receive any other compensation or benefits after such
termination or resignation of employment.

(ii) If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Company without Cause, or if the Executive resigns from his
employment hereunder for Good Reason, or if the Executive’s employment
terminates due to non-extension by the Company pursuant to Section 2 hereof, the
Company shall pay the Executive on a monthly basis the group medical, dental and
vision continuation coverage premiums for the Executive and his dependents under
COBRA in excess of the amount the Executive would have paid if he were an active
employee for the COBRA continuation coverage period, provided that the Executive
or his dependents are eligible and remain eligible for COBRA coverage; and
provided, further, that in the event that the Executive receives group health
coverage from another employer of him (in which event the Executive shall
promptly notify the Company in writing), such continuation of coverage by the
Company under this Section 4(b)(ii) shall immediately cease. For purposes of
this Agreement, “COBRA” shall mean the requirements of (1) Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended,
and (2) Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”).

(iii) The Company shall not be required to make the payments and provide the
benefits provided for under Sections 4(b)(i) (other than the Other Accrued
Compensation and Benefits) and 4(b)(ii), unless the Executive executes and
delivers to the Company a release in substantially the form attached hereto as
Exhibit B, and the release has become effective and irrevocable in its entirety.

(iv) If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive materially breaches provisions of Sections 5 or 7
hereof, the Executive shall not be eligible, as of the date of such material
breach, for the payments and benefits described in Sections 4(b)(i) and
4(b)(ii), and any and all obligations and agreements of the Company with respect
to such payments shall thereupon cease (and the Company shall be entitled to
recoup any and all such payments and benefits previously paid or awarded to the
Executive), provided, however, that no event or condition described in Sections
5 or 7 shall constitute a breach unless (i) the Company first gives the
Executive written notice of its intention to terminate his payments and benefits
described in Sections 4(b)(i) and 4(b)(ii) and the grounds for such loss of
eligibility for payments and benefits, and (ii) such grounds for termination of
payments and benefits (if susceptible to correction) are not corrected by the
Executive within 30 days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such 30-day period, the

 

-8-



--------------------------------------------------------------------------------

Executive has not taken all reasonable steps within such 30-day period to
correct such grounds as promptly as practicable thereafter).

(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or disability, the Company shall pay to the Executive
(or his estate, as applicable), subject to Section 4(d) below, (i) a pro rata
portion of the Executive’s bonus (if any) for the year in which the termination
of employment occurs, which amount shall be payable in the year following the
year of termination of employment prior to March 15th; (ii) the Executive’s Base
Salary through and including the date of termination; (iii) an amount equal to
12 months of the Executive’s Base Salary (at the rate in effect on the date the
Executive’s employment is terminated), which amount shall be payable in a lump
sum 60 days following the separation from service, provided that such amount
shall be reduced (but in no event to an amount below zero) by the projected
tax-adjusted amount of disability payments, excluding any supplemental
disability benefits funded through employee contributions, to be received by the
Executive during the six (6) month period following such separation; and
(iv) the Other Accrued Compensation and Benefits. For purposes of this
Agreement, “disability” means that the Executive has been unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment for 180 days in any one-year period.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A of the Code and the
regulations and guidance issued thereunder (“Section 409A”), the Executive shall
on such date automatically be terminated from employment as a disability
termination.

(d) Payments Subject to Section 409A.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A or the Company independently
makes such determination, the Company shall, after consulting with the
Executive, reform such provision to attempt to comply with Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Section 409A. To the extent that any provision hereof is modified in order
to comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable

 

-9-



--------------------------------------------------------------------------------

provision without violating the provisions of Section 409A. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any of the Company’s plans, programs or payroll
practices would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall in good faith discuss with the Executive
any proposed modifications to such plans, programs or payroll practices that are
reasonably necessary to comply with Section 409A.

(ii) Subject to this Section 4(d), payments or benefits under Sections 4(b) or
4(c) shall begin only upon the date the Executive incurs a “separation from
service” within the meaning of such term under Section 409A. For purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” The provisions
under this Section 4(d) shall apply with respect to distribution of the payments
and benefits, if any, to be provided to the Executive under Sections 4(b) and
4(c), as applicable.

(iii) It is intended that each installment, if any, of the payments and benefits
provided under Sections 4(b) and 4(c) shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

(iv) Each installment of the payments and benefits due under Sections 4(b) or
4(c) that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15 th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(v) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is specified herein as subject to this Section or
is otherwise considered “deferred compensation” under Section 409A (whether
under this Agreement, any other plan, program, payroll practice or any equity
grant) and is payable upon the Executive’s separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the

 

-10-



--------------------------------------------------------------------------------

expiration of the six (6)-month-and-one-day period measured from the date of
such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”) and this Agreement and each such plan,
program, payroll practice or equity grant shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum with interest at the prime rate as
published in the Wall Street Journal on the first business day of the Delay
Period (provided that any payment measured by a change in value that continues
during the Delay Period shall not be credited with interest for the Delay
Period), and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(vi) The determination of whether and when a separation from service of the
Executive from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 4(d)(vi), “Company”
shall include all persons with whom the Company would be considered a single
employer under Sections 414(b) and 414(c) of the Code.

(vii) All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A. All expenses or other reimbursements paid pursuant herewith that
are taxable income to the Executive shall in no event be paid later than the end
of the calendar year next following the calendar year in which the Executive
incurs such expense or pays such related tax. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, the amount of expenses eligible for reimbursement, of in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause shall not be violated without regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and such payments shall be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense occurred. Any tax gross-up shall be made no later than the end of the
calendar year next following the calendar year in which the Executive remits the
related tax.

 

-11-



--------------------------------------------------------------------------------

(viii) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(e) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement. In the
event of a termination by the Company for Cause, or resignation by the Executive
for Good Reason, the Notice of Termination shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specify the date of termination, which date shall not be more than 30 days
after the giving of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder to the extent that
such fact or circumstance is on the same asserted basis within the definition
for the termination. In the event of a termination by the Company without Cause,
or resignation by the Executive other than for Good Reason, the Notice of
Termination shall specify the date of termination, which date shall not be less
than 30 days after the giving of such notice.

(f) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, or employee position the Executive
has with members of the Company Group, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance.

5. Confidentiality.

(a) Confidential Information. The Executive has entered into and is subject to
the Company’s Employee Confidentiality and Innovations Agreement substantially
in the form attached hereto as Exhibit C.

(b) Exclusive Property. The Executive confirms that all Confidential Information
(as defined in the Employee Confidentiality and Innovations Agreement) is and
shall remain the exclusive property of the Company Group. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company Group shall be and remain the property of the Company Group. Upon
the request and at the expense of the Company Group, the Executive shall
promptly make all disclosures, execute all instruments and papers, and perform
all acts reasonably necessary to vest and confirm in the Company Group, fully
and completely, all rights created or

 

-12-



--------------------------------------------------------------------------------

contemplated by this Section 5(b). Notwithstanding the foregoing, the Executive
shall maintain ownership and use of his rolodex and other address books.

6. Noncompetition. The Executive has entered into and is subject to the
Company’s Non-Compete Agreement substantially in the form attached hereto as
Exhibit D.

7. Non-Solicitation and Non-Hire. The Executive has agreed and now confirms that
for a period commencing on the Effective Date and ending 12 months following the
Executive’s termination of employment with the Company (the “Restricted
Period”), other than in the good faith performance of his duties to the Company
as chief executive officer, the Executive shall not, directly or indirectly:
(a) interfere with or attempt to interfere with the relationship between any
person who is, or was during the then-most recent 12-month period, an employee,
officer, representative or agent of the Company Group, or solicit or induce or
attempt to solicit or induce any of them to leave the employ of any member of
the Company Group or violate the terms of their respective contracts, or any
employment arrangements, with such entities; or (b) hire, recruit or attempt to
hire any person who was employed by any member of the Company Group at any time
during the then-most recent 12-month period; provided, that this clause
(b) shall not apply to the recruitment or hiring of any individual whose
employment with any member of the Company Group has been terminated for a period
of six months or longer; or (c) induce or attempt to induce any customer,
client, supplier, licensee or other business relation of any member of the
Company Group to cease doing business with any member of the Company Group, or
in any way interfere with the relationship between any member of the Company
Group and any customer, client, supplier, licensee or other business relation of
any member of the Company Group, provided the foregoing clause (c) shall not
apply to consumers. Nothing in this Section 7 shall be violated by the Executive
serving upon request as a reference, so long as he does not have a business
relationship with the person to whom the reference is being given, and nothing
in this Section 7 shall be violated by the Executive engaging in general
advertising that is not specifically targeted at the persons referred to in
clauses (a), (b) and (c) that have a relationship with a member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s authorizing the use of the Executive’s name by any competitor of
any member of the Company Group to induce or interfere with any employee or
business relationship of any member of the Company Group.

8. Certain Remedies.

(a) Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in
Section 12 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, 7 or 10 of this Agreement may result in
material and irreparable injury to the other party for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any non-breaching party shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the breaching party from engaging in
activities prohibited by the covenants contained in Sections 5, 6, 7 or 10 of
this Agreement or such other relief as may be required specifically to enforce
any of the covenants

 

-13-



--------------------------------------------------------------------------------

contained in this Agreement. Such injunctive relief in any court shall be
available to the non-breaching party in lieu of, or prior to or pending
determination in, any arbitration proceeding.

(b) Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 12 hereof, the Restricted Period may, in the
court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 5 through 7 of
this Agreement.

9. Defense of Claims. The Executive agrees that, during the Term, and for a
period of six months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with the Company in the defense of any claims or actions
that may be made by or against the Company Group, except if the Executive’s
reasonable interests are adverse to the Company Group in such claim or action.
The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 9.

10. Nondisparagement. Each of the Company and the Executive agrees during the
term hereof and for one year thereafter not to make, directly or indirectly
(with the intent to damage the other), any derogatory, negative or disparaging
public statement about the other party hereto (or, as applicable, any other
member of the Company Group, any current or former officers, directors, or
employees thereof). Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall prohibit or restrict the Executive or the
Company from, truthfully and in good faith: (i) disclosing that the Executive is
no longer employed by the Company; (ii) making any disclosure of information
required by law; (iii) providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s designated legal, compliance or human resources officers;
(iv) filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization; or (v) making statements (in the case of the
Executive) in the good faith performance of his duties to the Company.

11. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the

 

-14-



--------------------------------------------------------------------------------

extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Company.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. Notwithstanding anything to
the contrary contained herein, the arbitrator shall allow for discovery
sufficient to adequately arbitrate any claims, including access to essential
documents and witnesses. The award of the arbitrator with respect to such
dispute or controversy shall be in writing with sufficient explanation to allow
for such meaningful judicial review as is permitted by law, and that such
decision shall be enforceable in any court of competent jurisdiction and shall
be binding on the parties hereto. The remedies available in arbitration shall be
identical to those allowed at law. The arbitrator shall be entitled to award to
the prevailing party in any arbitration or judicial action under this Agreement
reasonable attorneys’ fees and any costs of the arbitration payable by such
party, consistent with applicable law, provided that no such award shall be made
against the Executive unless the arbitrator finds the Executive’s positions in
such arbitration or dispute to have been frivolous or taken in bad faith.

13. Nonassignability; Binding Agreement.

(a) By the Executive. This Agreement and any and all of the Executive’s rights,
duties, obligations or interests hereunder shall not be assignable or delegable
by the Executive.

(b) By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a reorganization, merger or consolidation, or
transfer of all or substantially all of the Company’s assets and then only if
the Company’s obligations hereunder are assumed by the assignee.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or permitted assigns of the
Company, and the Executive’s heirs and the personal representatives of the
Executive’s estate.

14. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.

 

-15-



--------------------------------------------------------------------------------

15. Excise Tax.

(a) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of the Company’s
affiliates, one or more trusts established by the Company for the benefit of its
employees, or any other person or entity, to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right, phantom equity awards or similar right, or the
lapse or termination of any restriction on the vesting or exercisability of any
of the foregoing) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code by reason of being “contingent on a change in ownership
or control” of the Company, within the meaning of Section 280G of the Code (or
any successor provision thereto) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Section 15(a) hereof, all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company,
and reasonably satisfactory to the Executive (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the closing of the change in
ownership or control of the Company, or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 15,
shall be paid by the Company to the Executive (or to the appropriate taxing
authority on the Executive’s behalf) when due immediately prior to the date the
Executive is required to make payment of any Excise Tax or other taxes. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the Executive in writing. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that the amount of the Gross-Up Payment determined by the Accounting
Firm to be due to (or on behalf of) the Executive is lower than the amount
actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 15(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting

 

-16-



--------------------------------------------------------------------------------

Firm shall determine the amount of the Underpayment that has occurred as
promptly as possible and notify the Company and the Executive of such
calculations, and any such Underpayment (including the Gross-Up Payment to the
Executive) shall be promptly paid by the Company to or for the benefit of the
Executive within five (5) business days after receipt of such determination and
calculations.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall (i) give the Company any information which is in the
Executive’s possession reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 15(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such claim
to the Executive, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income with respect to such payment (including the
applicable Gross-Up Payment); provided, further, that if the Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, the Executive may limit this extension solely to such contested
amount. The Company’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority. The
reimbursement

 

-17-



--------------------------------------------------------------------------------

of expenses incurred by the Executive due to a tax contest or litigation
addressing the existence or amount of an Excise Tax liability shall be
reimbursed promptly, but in no event be made later than the end of the calendar
year next following the calendar year in which the taxes that are subject of the
contest or litigation are remitted to the taxing authority (or if no taxes are
remitted as a result of such audit or litigation, the end of the calendar year
next following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation). In
addition, without extending the time of any obligation in this Section 15, any
tax Gross-Up Payment shall be made no later than the end of the calendar year
next following the calendar year in which the Executive remits the related tax.

(d) If, after the receipt by the Executive of an amount paid by the Company
pursuant to this Section 15, the Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, the Executive shall promptly pay to
the Company the amount of such refund received (together with any interest paid
or credited thereon after taxes applicable thereto). Notwithstanding the
foregoing, in the event that the obligation to refund any amount shall be a
violation of the Sarbanes-Oxley Act of 2002, such obligation to refund shall be
null and void.

(e) To the extent that the applicable regulations under Code Section 280G
permits a later recalculation by the Company, or requires a later recalculation,
of whether the Payments are subject to the Excise Tax, the provisions of this
Section 15 shall again be applied based upon such recalculation.

16. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

17. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.

18. Survival of Certain Provisions. The rights and obligations set forth in
Sections 3(c), 3(d), 4(a), 4(b), 4(c) and 4(d), Sections 5 through 12 and
Section 15 hereof shall survive any termination or expiration of this Agreement.

19. Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employee Confidentiality and Innovations Agreement,
(ii) Non-Compete Agreement, (iii) Options, (iv) 2009 Options and
(v) Indemnification Agreement, dated as of July 29, 2008, between the Company
and the Executive, each as amended from time to time, contains the entire
agreement and understanding of the parties hereto with respect to the matters
covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and

 

-18-



--------------------------------------------------------------------------------

writings shall have no further force or effect, and the parties to any such
other negotiation, commitment, agreement or writing shall have no further rights
or obligations thereunder. The parties hereto confirm that the Original
Agreement is hereby terminated and is of no further force or effect.

20. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

21. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

22. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

23 Main Street

Holmdel, N.J. 07733

Attention: Chief Legal Officer

To the Executive:

Marc P. Lefar

at the last address on record with the Company

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by courier or certified or registered U.S. mail,
upon receipt.

23. Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
other court deems it reasonable or enforceable, and as so limited shall remain
in full force and effect. In the event that such court shall deem any such
covenant or other provision wholly unenforceable, the remaining covenants and
other provisions of this Agreement shall nevertheless remain in full force and
effect.

[Remainder of page intentionally left blank.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

VONAGE HOLDINGS CORP. By   /s/ Jeffrey A. Citron                11.6.2009 Name:
  Jeffrey A. Citron Title:   Chairman of the Board

 

ACCEPTED AND AGREED: /s/ Marc P. Lefar Marc P. Lefar Date:   11/4/09

 

-20-



--------------------------------------------------------------------------------

Exhibit A

Form of Non-Qualified Stock Option Agreement

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit A

VONAGE HOLDINGS CORP.

2006 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

“Participant”:                                     

“Date of Award”:                             

This Agreement, effective as of the Date of Award set forth above, represents
the grant of Nonqualified Stock Options by Vonage Holdings Corp., a Delaware
corporation (the ”Company”), to the Participant named above, pursuant to the
provisions of the Vonage Holdings Corp. 2006 Incentive Plan (the ”Plan”).
Capitalized terms have the meanings ascribed to them under the Plan, unless
specifically set forth herein.

The parties hereto agree as follows:

 

  1. Grant of Options

The Company hereby grants to the Participant Nonqualified Stock Options to
purchase Shares in the manner and subject to the terms and conditions of the
Plan and this Agreement as follows:

(a) Number of Shares Covered by the Options:                     

(b) “Option Price”: $             per Share

(c) “Option Term”: The Options have been granted for a period of ten years,
ending on the tenth anniversary of the Date of Award.

 

  2. Vesting of Options

(a) Except as otherwise provided in this Section 2, the Options vest and become
exercisable as to 1/4th of the Shares on the calendar day before each of the
first, second, third and fourth anniversaries of the Date of the Award.

(b) To the extent not previously vested in accordance with this Section 2, in
the event of a Change of Control (which, for purposes of this Agreement, shall
have the meaning set forth in Section 2 (or any successor section thereto) of
that certain Employment Agreement, dated as of July [_], 2008, between the
Company and the Participant, as such agreement may be amended from time to time
(the “Employment Agreement”)), the Options will fully vest and become
exercisable immediately prior to such Change of Control.



--------------------------------------------------------------------------------

(c) To the extent not previously vested in accordance with this Section 2, in
the event that the Participant’s employment is terminated by the Company without
Cause or by the Participant for Good Reason, the Options will (i) vest and
become exercisable in accordance with Section 3(c) (or any successor section
thereto) of the Employment Agreement and (ii) remain exercisable until they
terminate in accordance with Section 4 below.

(d) To the extent not previously vested in accordance with this Section 2, in
the event that the Employment Agreement is not renewed by the Company in
accordance with Section 2 (or any successor section thereto) of the Employment
Agreement, and the Participant continues to be employed by the Company beyond
the expiration of the Term (as defined in the Employment Agreement), the Options
will (i) vest and become exercisable in accordance with Section 3(c) (or any
successor section thereto) of the Employment Agreement and (ii) remain
exercisable until they terminate in accordance with Section 4 below.

(e) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s death, the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.

(f) To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s disability, the Options will (i) vest and become
exercisable as of the date thereof as to one-half the number of unvested Shares
covered thereby and (ii) remain exercisable until they terminate in accordance
with Section 4 below.

(g) Notwithstanding anything to the contrary herein, if the Participant’s
employment with the Company is terminated by the Company with Cause, the Options
will terminate immediately and be of no force or effect.

(h) To the extent vested in accordance with this Section 2, the Options will
remain exercisable until they terminate in accordance with Section 4 below.

(i) For purposes of this Section 2, the terms “Cause,” “Good Reason” and
“disability” shall have the respective meanings ascribed to them in the
Employment Agreement.

 

  3. Exercise of Options

The Options may be exercised by any means specified in Section 7(d) of the Plan,
as well as by a broker cashless exercise procedure, all of which the Committee
hereby approves.

 

  4. Termination of Options

To the extent vested in accordance with Section 2 above, the Options will
terminate, and be of no force or effect, upon the earlier of:

 

2



--------------------------------------------------------------------------------

(a) the date of termination of the Participant’s employment if such termination
is for Cause, the first anniversary of such date if the Participant’s employment
terminates for a reason as set forth in Sections 2(e) or 2(f) above, 60 days
following such date if such termination is due to the Participant’s resignation
without Good Reason, or 180 days following such date if such termination is for
any other reason; and

(b) the expiration of the Option Term.

 

  5. Rights as Stockholder

The Participant shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Options until such time as the Option Price
has been paid and the Shares have been issued and delivered to the Participant.

 

  6. Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Options may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution,
and, during the Participant’s lifetime, may be exercised only by the Participant
or in the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.

 

  7. Miscellaneous

(a) This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required or, the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his rights under this Agreement. The Committee
shall have the right to impose such restrictions on any Shares acquired pursuant
to the exercise of the Option as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which Shares are then listed or traded, and/or any blue
sky or state securities laws applicable to Shares. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant.

 

3



--------------------------------------------------------------------------------

(c) The Options are intended not to provide for a “deferral of compensation”
within the meaning of Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan contravenes Section 409A of the Code or could cause the Participant
to incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision in order to comply with the requirements of Section 409A
of the Code or to satisfy the conditions of any exception therefrom, or
otherwise to avoid the imposition of the additional income tax and interest
under Section 409A of the Code, while maintaining, to the maximum extent
practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.

(d) Delivery of the Shares underlying the Options upon exercise will be subject
to the Participant satisfying all applicable federal, state, local and foreign
taxes. The Company shall have authority to deduct or withhold from all amounts
payable to the Participant in connection with the Options, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. The Participant shall have the right to cover
the minimum statutory withholding by directing the Company to withhold Shares
that would otherwise be received by him, by utilization of a cashless broker
transaction or by any other means permitted by Section 18 of the Plan.

(e) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.

 

VONAGE HOLDINGS CORP. By:       Name:   Title:   Participant

 

4



--------------------------------------------------------------------------------

Exhibit B

Form of Confidential Separation Agreement and General Release

 

Exhibit B



--------------------------------------------------------------------------------

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT and GENERAL RELEASE (hereinafter referred
to as this “Agreement”) is made and entered into by and between Marc P. Lefar
(“Executive”) and Vonage Holdings Corp. (defined herein to include its
affiliates, subsidiaries, predecessors and successors and hereinafter referred
to as “Vonage” or “the Company”), effective as of [            ] (the “Effective
Date”). Executive and Vonage are hereafter referred to as the “Parties.”

WHEREAS, Executive was employed by Vonage as its Chief Executive Officer;

WHEREAS, Executive and Vonage entered into an Employment Agreement, dated as of
July 29, 2008 (the “Employment Agreement”);

WHEREAS, [description of nature of termination];

WHEREAS, Vonage and Executive have read this Agreement and have had the
opportunity to review it with their respective legal counsel; and

WHEREAS, Vonage and Executive desire to resolve any and all issues and claims
between them, including without limitation Executive’s employment and his
separation therefrom, as well as any and all issues and claims arising from or
relating to the Employment Agreement, and to reach an amicable accord and
settlement concerning their future relationship.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1. Separation and Post-Employment Benefits. Executive ceased performing duties
for Vonage on [            ] (the “Termination Date”), and Executive’s services
on any and all boards of directors, boards of trustees and executive and/or
management committees of Vonage of which he was a member ended on such date. The
terms of Executive’s separation from Vonage are now being agreed to, as
described herein.

2. Salary. Executive agrees that Vonage has no obligation to make, and will not
make, any additional salary payments to Executive that have not already been
paid, except for any and all earned, accrued or owed amounts, but not yet paid,
to which Executive is entitled up to and including the Termination Date,
including any unpaid expense reimbursement or tax gross ups, any accrued but
unused vacation and any other amounts or benefits required to be paid under the
Employment Agreement or provided by law or under any plan, program, policy or
practice of Vonage (“Other Accrued Compensation and Benefits”), payable in a
lump sum within five (5) days after the revocation period described in Paragraph
18(d) below. Any further entitlement that Executive may have to compensation
shall be governed by the terms of this Agreement.



--------------------------------------------------------------------------------

3. Non-Admission. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission or evidence of
(a) any violation by Vonage or Executive, of any federal, state or municipal
law, statute or regulation, or principle of common law or equity, (b) the
commission by Executive or Vonage of any other actionable wrong, or (c) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued or used for that purpose.

4. General Release.

(a) In exchange for the consideration provided in this Agreement, and as a
material inducement for both Parties entering into this Agreement, Executive for
himself, his heirs, executors, administrators, trustees, legal representatives,
successors and assigns (hereinafter collectively referred to for purposes of
this Paragraph 4 as “Executive”) hereby irrevocably and unconditionally waives,
releases and forever discharges Vonage and its past, present and future
affiliates and related entities, parent and subsidiary corporations, divisions,
shareholders, predecessors, future officers, directors, trustees, fiduciaries,
administrators, executives, agents, representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Paragraph 4 as
“Vonage”) for any and all waivable claims, charges, demands, sums of money,
actions, rights, promises, agreements, causes of action, obligations and
liabilities of any kind or nature whatsoever, at law or in equity, whether known
or unknown, existing or contingent, suspected or unsuspected, apparent or
concealed, foreign or domestic (hereinafter collectively referred to as
“claims”) which he has now or in the future may claim to have against Vonage
based upon or arising out of any facts, acts, conduct, omissions, transactions,
occurrences, contracts, claims, events, causes, matters or things of any
conceivable kind or character existing or occurring or claimed to exist or to
have occurred prior to the Effective Date in any way whatsoever relating to or
arising out of Executive’s employment with Vonage. Such claims include, but are
not limited to, claims arising under the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the
Equal Pay Act of 1963, 29 U.S.C. § 206(d); Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair
Credit Reporting Act, 15 U.S.C. §1681 et seq.; any other federal, state or local
statutory laws including, but not limited to, the New Jersey Law Against
Discrimination, the Conscientious Employee Protection Act, the New Jersey Wage
Payment Law, the New Jersey Family Leave Act, all as amended; the common law of
the State of New Jersey; any claim under any local ordinance, including, but not
limited to, any ordinance addressing fair employment practices; any common law
claims, including but not limited to actions in tort, defamation and breach of
contract; any claim or damage arising out of Executive’s employment with or
separation from Vonage (including a claim for retaliation) under any common law
theory or any federal, state or local statute or ordinance not expressly
referenced above; and any and all claims for counsel fees and costs.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraphs 4(d) and 4(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his behalf any claim for relief against Vonage or
any releasee and, to the best of his knowledge and belief, no outstanding claims
for relief have been filed or asserted against Vonage or any releasee on his
behalf.

 

-2-



--------------------------------------------------------------------------------

(c) In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects — despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.

(d) Nothing in this Paragraph, or elsewhere in this Agreement, prevents or
prohibits Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
Executive is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Paragraph 4(a)
above), Executive may only seek and receive non-monetary forms of relief through
any such claim.

(e) Nothing in this Paragraph, or elsewhere in this Agreement, is intended as,
or shall be deemed or operate as, a release by Executive of his rights under the
Parties’ Indemnification Agreement, dated as of July 29, 2008, as amended from
time to time (the “Indemnification Agreement”), or any other rights to
indemnification relating to his performance of services as an officer and/or
director of Vonage, including but not limited to those rights to indemnification
set forth in Vonage’s Certificate of Incorporation as in effect on the date
hereof (the “Certificate of Incorporation”). Notwithstanding the foregoing, the
provisions of this Paragraph 4(e) are intended as recitals only and are not
intended to provide Executive with any additional contractual rights beyond
those contained in the Indemnification Agreement or the Certificate of
Incorporation. Furthermore, nothing herein shall affect Executive’s rights to
Other Accrued Compensation and Benefits in accordance with the terms of this
Agreement or as provided in Section 6 hereof.

5. Consideration and Post-Employment Benefits.

(a) Vonage, for and in consideration of the undertakings of Executive set forth
herein and pursuant to Paragraph 4(b)(i) of the Employment Agreement, and
intending to be legally bound, and provided that Executive does not revoke this
Agreement pursuant to Paragraph 18(d) below, agrees that Vonage will pay or
provide the following to Executive, subject to Section 4(d) of the Employment
Agreement: (1) a pro rata portion of his bonus, if any, for [the year in which
the termination of employment occurs], which amount shall be payable in [the
calendar year following the calendar year of termination] prior to March 15th;
(2) $[            ], which represents an amount equal to Executive’s base salary
(at the rate in effect on the Termination Date) for a [two-year/one-year] period
following the Termination Date, which amount shall be payable in lump sum 60
days following the separation from service; (3) to the extent Executive is
entitled to the Additional Bonus (as defined in the Employment Agreement), the
Additional Bonus, which amount shall be payable in accordance with the
provisions of Section 3(l) of the Employment Agreement, and (4) at the request
of Executive, an amount not exceeding $50,000 for outplacement services for
Executive, such payment to be made to an agency selected by Executive, based on
the customary fees charged by nationally rated firms engaged in such services.
Any payment for the outplacement services addressed in clause (4) will be paid
by [December 31 of the year following cessation of such outplacement
services]. All payments are

 

-3-



--------------------------------------------------------------------------------

subject to applicable tax withholding. Executive shall be solely responsible for
all taxes on the payments under this Agreement. Additionally, Vonage shall pay
to Executive on a monthly basis the group medical, dental and vision
continuation coverage premiums for Executive and his dependents under COBRA in
excess of the amount Executive would have paid if he were an active employee for
the COBRA continuation coverage period, provided that Executive or his
dependents are eligible and remain eligible for COBRA coverage; and provided,
further, that in the event that Executive receives group health coverage from
another employer of him (in which event, Executive shall promptly notify Vonage
in writing), such continuation of coverage by Vonage hereunder shall immediately
cease. For purposes of this Agreement, “COBRA” shall mean the requirements of
(1) Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended, and (2) Section 4980B of the Internal Revenue Code of
1986, as amended.

(b) Notwithstanding anything to the contrary herein, if Executive materially
breaches provisions of Vonage’s Employee Confidentiality and Innovations
Agreement, dated as of July 29, 2008 (the “Confidentiality Agreement”), or
Section 7 of the Employment Agreement, Executive shall not be eligible, as of
the date of such material breach, for the payments and benefits described in
Paragraph 5(a) above, and any and all obligations and agreements of Vonage with
respect to such payments shall thereupon cease (and Vonage shall be entitled to
recoup any and all such payments and benefits previously paid or awarded to
Executive), provided, however, that no event or condition described in the
Confidentiality Agreement or Section 7 of the Employment Agreement shall
constitute a breach unless (i) Vonage first gives Executive written notice of
its intention to terminate his payments and benefits described in Paragraph 5(a)
above and the grounds for such loss of eligibility for payments and benefits,
and (ii) such grounds for termination of payments and benefits (if susceptible
to correction) are not corrected by Executive within 30 days of his receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, Executive has not taken all reasonable steps within such 30-day
period to correct such grounds as promptly as practicable thereafter).

(c) In accordance with the provisions of Section 3(c) of the Employment
Agreement and the Parties’ Nonqualified Stock Option Agreement dated as of
July 29, 2008 [describe any other equity agreements between Vonage and
Executive](collectively, the “Equity Agreement”), the Parties agree that
[describe Executive’s equity] are vested with respect to [            ] shares
of Vonage’s Common Stock (the “Vested Equity”), and that any options underlying
such Vested Equity are immediately exercisable and shall remain exercisable
until [            ]. Other than the Vested Equity, all equity awarded by Vonage
to Executive has terminated and is of no further force or effect.

6. Prior Agreements. This Agreement supersedes all prior agreements entered into
by Vonage and Executive, except for the following: (1) Sections 3(c), 3(d), 3(l)
and 4(d), Sections 5 through 12 and Section 15 of the Employment Agreement,
which terms survive the termination of the Employment Agreement pursuant to
Section 18 thereof, (2) the Parties’ Non-Compete Agreement dated as of July 29,
2008, (3) the Confidentiality Agreement, (4) the Equity Agreement and (5) the
Indemnification Agreement. [List other appropriate agreements between Vonage and
Executive.]

 

-4-



--------------------------------------------------------------------------------

7. Resignation from Directorships and Officerships. Pursuant to Paragraph 4(f)
of the Employment Agreement, Executive affirms that his notice of resignation
submitted on [            ] constitutes his immediate resignation from (i) any
director, officer or employee position that Executive has with Vonage, and
(ii) all fiduciary positions (including as a trustee) Executive holds with
respect to any employee benefit plans or trusts established by Vonage.

8. Confidentiality of Agreement. Executive agrees to keep secret and strictly
confidential the terms of this Agreement (except to the extent this Agreement is
publicly filed) and further represents and warrants that he will not disclose,
make known, discuss or relay any information concerning this Agreement, or any
of the discussions leading up to this Agreement, to anyone (other than members
of his immediate family, accountants or attorneys who have first agreed to keep
said information confidential and to not disclose it to others), and that he has
not done so. The foregoing shall not prohibit or restrict such disclosure as
required by law or in connection with Vonage’s filings with the Securities and
Exchange Commission or any other governmental or regulatory body or as may be
necessary for the prosecution or defense of claims relating to the performance
or enforcement of this Agreement or prohibit or restrict Executive (or
Executive’s attorney) or Vonage from responding to any such inquiry about this
settlement or its underlying facts and circumstances by the Securities and
Exchange Commission, the New York Stock Exchange, any other self-regulatory
organization, or in response to a duly served and effective subpoena or
discovery request in the course of any litigation. Prior to making any
disclosure other than to his immediate family, accountants or attorneys,
Executive shall provide Vonage with as much notice as practicable that he has
been requested or compelled to make disclosure and shall cooperate with Vonage
to maintain the confidentiality of this Agreement to the fullest extent
possible.

9. Return of Property and Documents. Executive represents and warrants that he
has returned, or will immediately return, to Vonage all Vonage property
(including, without limitation, any and all computers, BlackBerries,
identification cards, card key passes, corporate credit cards, corporate phone
cards, files, memoranda, keys and software) in Executive’s possession and that
he has not, and will not, retain any duplicates or reproductions of such items.
Executive further represents and warrants that he has delivered to Vonage all
copies of any Confidential Information (as defined in the Confidentiality
Agreement) in his possession or control and has destroyed all copies of any
analyses, compilations, studies or other documents in his possession that
contain any Confidential Information. Notwithstanding the foregoing, Executive
shall maintain ownership and use of his rolodex and other address books, and
Vonage agrees to cooperate with Executive in the transfer to Executive of cell
phone and BlackBerry numbers used by Executive if such numbers are registered in
Vonage’s name.

10. Notices. All notices, requests, demands and other communications hereunder
to Vonage shall be in writing and shall be delivered, either by hand, by
facsimile, by overnight courier or by certified mail, return receipt requested,
duly addressed as indicated below or to such changed address as Vonage may
subsequently designate:

Vonage Holdings Corp.

23 Main Street

Holmdel, New Jersey 07733

Attention: Office of Chief Legal Officer

 

-5-



--------------------------------------------------------------------------------

Any such notice, request, demand or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.

All notices, requests, demands and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:

Marc P. Lefar

at the last address on record with Vonage

Any such notice, request, demand or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.

11. Severability. If, at any time after the Effective Date, any provision of
this Agreement shall be held by any court of competent jurisdiction or
arbitrator to be illegal, void or unenforceable, such provision shall be of no
force and effect. The illegality or unenforceability of such provision, however,
shall have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement, provided, however, that upon finding that Paragraph
4(a) is illegal and/or unenforceable, Vonage shall be released from any
obligation to make any payment pursuant to Paragraph 5 of this Agreement, and
Executive shall repay to Vonage any and all amounts already received pursuant to
Paragraph 5.

12. Choice of Law; Arbitration. The terms of this Agreement and all rights and
obligations of the Parties, including its enforcement, shall be interpreted and
governed by the laws of the State of New Jersey, without regard to conflicts of
law principles. Pursuant to Section 12 of the Employment Agreement, which is
incorporated by operation thereof and reference herein, any disputes arising out
of this Agreement and which are mandatorily arbitrable shall be settled
exclusively by arbitration before the American Arbitration Association at a
location in New Jersey.

13. Injunctive Relief. Notwithstanding the limited agreement to arbitrate set
forth in Paragraph 12 of this Agreement, any claim alleging breach of the
non-disparagement obligations under Section 10 of the Employment Agreement or
alleging breach of Paragraph 8 of this Agreement may be brought in any federal
or state court of competent jurisdiction in the State of New Jersey, where the
parties consent to jurisdiction and agree not to argue that it is an
inconvenient forum for resolution of the claim. A material breach of Section 10
of the Employment Agreement or Paragraph 8 of this Agreement shall be considered
to be irreparable harm, where no adequate remedy at law would be available in
respect thereof. The Parties agree that neither Party will have any obligation
to post a bond to obtain said injunctive relief.

14. Modification of Agreement. No provision of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the Parties hereto. No waiver by
either Party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be

 

-6-



--------------------------------------------------------------------------------

deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

15. Withholding. Vonage may withhold from amounts payable or benefits provided
under this Agreement any and all federal, state and local taxes that are
required to be withheld and reported by any applicable laws and regulations.
Vonage may also withhold and report any amounts necessary pursuant to the
benefit plans, policies or arrangements of Vonage or otherwise, in accordance
with any applicable Vonage policies, laws and/or regulations.

16. Entire Agreement; Headings. Other than as set forth in Paragraph 6 hereof,
this Agreement sets forth the entire agreement between the Parties hereto and
any and all prior and contemporaneous agreements, discussions or understandings
between the Parties pertaining to the subject matter hereof, including relating
to severance payments or compensation, have been and are merged into and
superseded by this Agreement. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument.

18. EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:

(a) he has read the terms of this Agreement and that he understands its terms
and effects, including the fact that he has agreed to release and forever
discharge Vonage or any releasee from any legal action arising out of his
employment relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;

(b) he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described and referenced herein, which he acknowledges as adequate
and satisfactory to him;

(c) he has been informed that he has the right to consider this Agreement for a
period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
this Agreement is satisfactory;

(d) he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this Agreement by giving
written notice to Vonage to the attention of Office of Chief Legal Officer,
Vonage Holdings Corp., 23 Main Street, Holmdel, New Jersey 07733. This Agreement
shall not be effective or enforceable until Executive’s right to revoke this
Agreement has lapsed;

(e) he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney
and fully discussed and reviewed the terms of this Agreement with his attorney;

(f) neither Vonage, nor any of its agents, representatives or attorneys have
made any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and

 

-7-



--------------------------------------------------------------------------------

(g) this Agreement shall be governed, interpreted and enforced by and under the
laws of the State of New Jersey, without regard to choice of law principles.

 

    VONAGE HOLDINGS CORP. By:         By:       MARC P. LEFAR       Dated:      
  Dated:    

 

-8-



--------------------------------------------------------------------------------

Exhibit C

Form of Employee Confidentiality and Innovations Agreement

 

Exhibit C



--------------------------------------------------------------------------------

Execution Copy

Employee Confidentiality and Innovations Agreement

In consideration of my employment with Vonage Holdings Corp. (“Vonage”) (if such
employment has not yet commenced) or my continued employment with Vonage, as the
case may be, I agree to be bound by the terms of this Employee Confidentiality
and Innovations Agreement (this “Agreement.”). I understand that as a result of
my employment with Vonage (“Employment”), I may have access to information of a
confidential nature about Vonage’s business, through the delivery of documents
and permitted visits to Vonage’s premises. I understand that Vonage needs to
maintain the confidentiality of that information, and I agree, as set forth
below, to treat such information confidentially.

In addition, I understand and agree that if I develop Innovations (as defined in
this Agreement) as a result of or in connection with my Employment, Vonage will
have rights in those Innovations as set forth in this Agreement.

Terms of Agreement

 

A. Confidential Information

 

1. “Confidential Information” means all information, whether written or oral,
tangible or intangible, and including trade secrets and data of whatever nature,
disclosed by Vonage or any of its representatives or agents, whether before or
after the date of this Agreement, or which may otherwise be made available or
become known to me, which is either expressly designated by Vonage as being
confidential or is disclosed under circumstances that should reasonably indicate
to me that the disclosed information ought to be treated as confidential.
“Confidential Information” shall not include information which

 

  (i) becomes or has been generally available to the public other than as a
result of disclosure by me in violation of this Agreement,

 

  (ii) was in my possession from a third-party source prior to its disclosure by
Vonage or its representatives,

 

  (iii) becomes available to myself from a third-party source other than Vonage
or its representatives, or

 

  (iv) is independently developed by myself without use of any of the
Confidential Information. The burden of establishing the availability of the
foregoing exceptions shall be on myself;

provided, however, that in (ii) and (iii) above the third-party source obtained
the information without violation of the rights of Vonage and all restrictions
on use or



--------------------------------------------------------------------------------

disclosure of such information from that third-party source are observed by
myself.

 

2. I agree to use Confidential Information only for purposes directly related to
my Employment. Without prior written consent of Vonage, I agree not to disclose
any Confidential Information in any manner whatsoever, in whole or in part.

 

3. If I am requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) to disclose Confidential Information supplied to it, I shall promptly
notify Vonage of such request(s). If, in the opinion of my legal counsel, I am
compelled to disclose Confidential Information to any tribunal or else stand
liable for contempt or suffer other censure or penalty, I may do so without
liability under this Agreement, provided I make reasonable efforts to have my
disclosure limited to the narrowest scope practicable under the circumstances,
including cooperation in any request for a protective order and seeking to have
any proceedings held in camera, with a sealed record.

 

4. Upon termination of my Employment for any reason, I shall, upon request,
promptly deliver to Vonage all copies of any Confidential Information in my
possession or control and shall destroy all copies of any analyses,
compilations, studies or other documents in my possession that contain any
Confidential Information.

 

B. Innovations

 

1. “Innovations” means discoveries, developments, concepts and ideas, whether or
not protectable under law, relating to Vonage’s present and prospective business
activities, the name and extent of those business activities being known to me
by reason of my Employment, such as (but not limited to) inventions, know-how,
discoveries, improvements, original works of authorship, designs, software,
source code, object code, programs, formulas, processes, developments, trade
secrets, trademarks, copyrights, service marks, logos and related proprietary
information and materials, whether patentable, copyrightable, subject to
trademark registration, or not, and all drafts, proposals, sketches, revisions
and demonstration and “beta” versions thereof, written, created, developed or
produced or to be written, created, developed or produced.

 

2. In consideration of my Employment, I acknowledge and agree that all
Innovations created by me (either working alone or as part of a group)

 

  (i) during the term of my Employment, and

 

  (ii)

within six months after the end of the term if they (a) were made using
equipment, supplies, facilities or trade secret information of Vonage, or
(b) were developed at least in part on Vonage’s time, or (c) relate either to
Vonage’s present or prospective business activities known to me when the
Innovation was conceived, or (d) result from any work that I perform in the
course of my employment,

 

- 2 -



--------------------------------------------------------------------------------

 

shall be the property of Vonage, free of any reserved or other rights of any
kind on my part. To achieve that result:

 

  (i) I hereby permanently, irrevocably, exclusively and absolutely assign to
Vonage all right, title and interest in and to all Innovations and all right,
title and interest in and to all patents, domain names, trade secrets,
trademarks and other intellectual property derived therefrom, effective when
each Innovation first becomes capable of being so assigned, transferred or
vested;

 

  (ii) I agree to deliver all Innovations to Vonage no later than the end of the
term of my Employment, unless Vonage requests otherwise;

 

  (iii) As to any Innovation that is a copyrightable work, I agree that such
Innovation constitutes and shall constitute a work made-for-hire as defined in
the United States Copyright Act of 1976; that Vonage is and shall be the author
of said work made-for hire and the owner of all rights in and to such Innovation
throughout the universe, in perpetuity and in all languages, for all now known
or hereafter existing uses, media and forms, including, without limitation, the
copyrights therein and thereto throughout the universe for the initial term and
any and all extensions and renewals thereof; and that Vonage shall have the
right to make such changes therein and such uses thereof as it may deem
necessary or desirable. To the extent that such copyrightable Innovation is not
recognized as a work-made-for-hire, I hereby permanently, irrevocably,
exclusively and absolutely assign, transfer and convey to Vonage, without
reservation, all of my right, title and interest throughout the universe in
perpetuity in such Innovation, including, without limitation, all rights of
copyright and copyright renewal in such Innovation or any part thereof; and

 

  (iv) I hereby waive all rights of “droit moral” or “moral rights of authors”
or any similar rights or principles of law which I may now or later have in the
Innovations. I warrant and represent that I have the right to execute this
certificate, that each Innovation is and shall be new and original with me and
not an imitation or copy of any other material, and that to the best of my
knowledge, each of the Innovations does not and shall not violate or infringe
upon any common law or statutory right of any party including, without
limitation, contractual rights, copyrights, trademarks, patents, service marks
and rights of privacy, publicity, or any other right of any person or entity and
is not the subject of any litigation or claim that might give rise to
litigation.

 

3. I agree to execute such further documents and do such other act as may be
reasonably required by Vonage or its successors, licensees, or assignees to
evidence or effectuate Vonage’s rights under this Agreement. Vonage’s rights in
the Innovations may be assigned, licensed, or otherwise transferred.

 

- 3 -



--------------------------------------------------------------------------------

4. I hereby irrevocably constitute and appoint Vonage with full power of
substitution, to be my true and lawful attorney to execute, acknowledge, swear
and file all instruments and documents, and to take any action which shall be
deemed necessary, appropriate or desirable to perfect its rights in any
Innovation created by me (working alone or as part of a group). This appointment
shall be deemed to be coupled with an interest and shall be irrevocable and
survive my death, disability or bankruptcy.

 

5. Except as the context otherwise requires, “Vonage” also includes all
Affiliates of Vonage. “Affiliate” means any person that directly or indirectly,
controls, is controlled by, or is under common control with Vonage.

 

6. This Agreement shall be construed under and governed by the laws of the State
of New Jersey applicable to contracts executed and wholly performed in that
state. This Agreement constitutes the entire agreement of the parties with
respect to its subject matter and may not be amended or modified except by a
written instrument executed by each of the patties. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

7. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which shall constitute one and the same
instrument. This Agreement shall become effective when signed by each of the
parties on any counterpart, whether or not all of the parties have signed any
one counterpart.

Execution

MY SIGNATURE below SIGNIFIES THAT I have COMPLETELY READ, and FULLY UNDERSTAND
and AGREE to this CONFIDENTIALITY AND INVENTIONS AGREEMENT.

 

          Applicant Print Name     Home Address of Applicant         Signature
of Applicant     Date         Vonage Signature     Date

 

- 4 -



--------------------------------------------------------------------------------

Exhibit D

Form of Non-Compete Agreement

 

Exhibit D



--------------------------------------------------------------------------------

Execution Copy

NON-COMPETE AGREEMENT

AGREEMENT, dated this 29th day of July, 2008, by and between Vonage Holdings
Corp. and its subsidiaries, a Delaware corporation with principal executive
offices at 23 Main Street, Holmdel, New Jersey 07733 (“Vonage”), and Marc P.
Lefar (“Employee”).

In consideration of Employee’s employment with Vonage or continued employment
with Vonage, as the case may be, Employee agrees to be bound by the terms of
this Non-Compete Agreement (“Agreement”) as follows:

 

  1. Restriction on Competition. During the period of Employee’s employment with
Vonage and for a period of twelve (12) months thereafter, Employee will not
provide services to the portion of any entity that sells and markets
residential/home broadband connectivity or broadband voice service (a
“Competitive Entity”) as an employee thereof or as a direct individual
consultant thereto (or through an entity specifically formed for the purpose of
evading the limitations hereof) anywhere within the “Territory,” that term
meaning within the United States and Canada in those States and provinces (or
States and provinces contiguous thereto) in which Vonage conducts or is
substantially prepared to conduct its business on the date of Employee’s
employment termination. Nothing contained in this Section 1 shall be deemed to
prohibit Employee from acquiring or holding, solely for investment, publicly
traded securities of a Competitive Entity, provided such securities do not, in
the aggregate, constitute more than five percent (5%) of any class or series of
outstanding securities of such Competitive Entity.

 

  2. Specific Remedies. If Employee commits a breach of any of the provisions of
Section 1, Vonage shall have the right to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to Vonage and that
money damages will not provide an adequate remedy.

 

  3. Independence, Severability and Non-Exclusivity. The right enumerated in
Section 2 shall be in addition to and not in lieu of any other rights and
remedies available to Vonage at law or in equity. If any of the covenants
contained in Section 1 (“Covenants”) or any part of any of them, is found by a
court of competent jurisdiction to be invalid or unenforceable, this shall not
affect the remainder, or rights or remedies under this Agreement, which shall be
given full effect without regard to the invalid portions. The parties intend to
and do hereby confer jurisdiction on courts located within the geographical
scope of the Covenants. If any of the Covenants is held to be invalid or
unenforceable because of the duration or geographical area, the parties agree
that the court making such determination shall have the power to reduce the
duration and/or area and, in its reduced form, such Covenant shall then be
enforceable. No such holding of invalidity or unenforceability in one
jurisdiction shall bar or in any way affect Vonage’s right to the relief
provided in Section 2 or otherwise in the courts of any other jurisdiction
within the geographical scope of the Covenants.



--------------------------------------------------------------------------------

  4. Successors; Binding Agreement. This Agreement and all obligations of
Employee hereunder shall inure to the benefit of, and be enforceable by, Vonage
and Vonage’s successors in interest.

 

  5. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto relating to its subject matter hereof, and supersedes
all prior negotiations, discussions, preliminary agreements and agreements
relating to that subject matter.

 

  6. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (without giving effect to
conflicts of law provisions).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.

 

Vonage Holdings Corp.     AGREED AND ACCEPTED: By:                 Employee
Signature Name:           Title:                 Date

 

- 2 -